United States Court of Appeals
                 IN THE UNITED STATES COURT OF APPEALS
                                                                        Fifth Circuit
                          FOR THE FIFTH CIRCUIT                       F I L E D
                          _____________________
                                                                       July 18, 2005
                               No. 04-70037
                          _____________________
                                                                 Charles R. Fulbruge III
                                                                         Clerk
RAYMOND LEVI COBB,

                                                    Petitioner - Appellant
                   v.
DOUG DRETKE, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,
                                                    Respondent - Appellee

                         ---------------------
         Appeal from the United States District Court for the
             Southern District of Texas- Houston Division
                             (H:04-CV-0696)
                         ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Raymond Levi Cobb seeks a certificate

of appealability (“COA”) on two issues that the district court

deemed unworthy of appellate review.         Cobb seeks a COA from this

Court on two related claims, both of which challenge his death

sentence.      Cobb’s   arguments   spring   from   the   testimony    of   an

expert witness called by the government in the punishment phase

of the trial to testify about the probability that Cobb would


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
commit     criminal    acts      of   violence     in   the    future    that   would

constitute a continuing threat to society.                     Cobb alleges that

this witness falsified his credentials and perjured himself when

explaining them to the jury.            We are inclined to believe that, at

most, a simple transcription error occurred, however, we need not

decide the issue.

      In    light     of   the    United       States   Supreme   Court’s       recent

decision in Roper v. Simmons,1 Texas Governor Rick Perry has

commuted Cobb’s death sentence to life imprisonment.                       As Cobb’s

petition for a COA challenges only his death sentence, and not

his   underlying      conviction,      his     petition   is    now     moot   because

Governor Perry has granted him the relief that he requested.

PETITION DISMISSED.




      1
          —— U.S. ——, 125 S. Ct. 1183 (2005).

                                           2